           Case 3-19-12695-cjf                       Doc 10          Filed 08/13/19 Entered 08/13/19 13:54:56               Desc Main
                                                                     Document     Page 1 of 1

                                                               United States Bankruptcy Court
                                                                     Western District of Wisconsin
 In re      Stephanie L Mingo                                                                               Case No.   3-19-12695
                                                                                    Debtor(s)               Chapter    13

                                                          PAYMENT ADVICES COVER SHEET
                                                           UNDER 11 U.S.C. § 521(a)(1)(B)(iv)


I, Stephanie L Mingo , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.




 Date August 13, 2019                                                   Signature   /s/ Stephanie L Mingo
                                                                                    Stephanie L Mingo
                                                                                    Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
